Sedgwick, J.,
dissenting.
Upon the trial, evidence was admitted as to the extent of the circulation of the Bee and the number of its subscribers, not only in Nebraska, but in other states, for the purpose of proving actual malice on the part of the defendant; and in the instructions the court told the jury that in determining whether or not the defendant was moved by actual malice the jury should consider “the extent of the publicity given.” The defendant requested the following instruction:
“You are instructed that the fact that the Bee circulated outside of Douglas county and state of Nebraska would not deprive the article sued upon of its privileged character unless you further find from the evidence that the defendants maliciously aná unnecessarily gave said article a wide circulation for the purpose of injuring the plaintiff. But the usual and ordinary circulation of the Bee to its regular subscribers outside of this county and state in the ordinary course of business would not be evidence of express malice toward the plaintiff.”
This request was refused. I think the court should *764have given this instruction. It is suggested that there was evidence that the articles in question were published in several editions of the Bee, and were also commented upon in subsequent editorials, and that it was to the publicity so given that the instruction given by the court was directed. It seems quite probable from the condition of the record that this was the view taken by the trial court. The jury, however, was nowhere told that this was the meaning of the court, and in the condition of the, evidence the instruction given by the court might as readily be applied to the circulation of the paper in other states as to the successive publications, so that there was danger that the jury might understand that in determining the question of malice they might take into consideration the fact that the paper in its regular circulation was sent into other states. This, of course, is not the law, and the defendant was entitled upon request to have the jury plainly instructed upon this question. The instruction requested seems to be a proper one and should have been given to the jury.
It is not necessary to call attention to other matters in this record. The whole case has been exhaustively considered by the court, and as the majority are entirely satisfied that no different result would be reached if a rehearing was granted, I do not deem it advisable to insist upon such rehearing.